UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3757 Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/12 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus California AMT-Free Municipal Bond Fund SEMIANNUAL REPORT November 30, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 32 Notes to Financial Statements 45 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus California AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus California AMT-Free Municipal Bond Fund, covering the six-month period from June 1, 2012, through November 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The municipal bond market generally remained strong over the reporting period in response to positive supply-and-demand dynamics, improving credit conditions, and investors’ changing expectations of global and domestic economic conditions.While monthly variations in economic data were pronounced, the longer-term pace of U.S. economic growth has been relatively consistent at about half the average rate achieved in prior recoveries. However, a number of headwinds remain, including uncertainty regarding U.S. fiscal and tax policies and the ongoing effects of the European financial crisis. In light of these factors, the U.S. economic recovery appears likely to persist at subpar levels over the first half of 2013. However, the nation’s easy monetary policy and a favorable resolution of the fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and most states’ fiscal conditions later in the year.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2012, through November 30, 2012, as provided by Jeffrey B. Burger, Primary Portfolio Manager Fund and Market Performance Overview For the six-month period ended November 30, 2012, Dreyfus California AMT-Free Municipal Bond Fund’s Class A, C, I and Z shares achieved total returns of 5.39%, 4.92%, 5.53% and 5.51%, respectively. 1 The Barclays Municipal Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 4.18% for the same period. 2 Falling long-term interest rates and favorable supply-and-demand dynamics continued to support municipal bond prices over the reporting period. The fund produced higher returns than its benchmark which reflects bonds issued nationally, as California municipal bonds generally outpaced their counterparts from other states amid strong demand for a more limited supply of California issued securities. In addition, the fund benefited from its emphasis on certain revenue-backed municipal bonds. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal and California state income taxes as is consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and California state personal income taxes.The fund also seeks to provide income exempt from the federal Alternative MinimumTax.The fund will invest at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (“junk” bonds) or the unrated equivalent as determined by Dreyfus.The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund’s average portfolio maturity is not restricted. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) actively trade among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values. Supply-and-Demand Dynamics in California Supported State Municipal Bonds The reporting period began in the midst of renewed macroeconomic concerns stemming from slowing U.S. employment growth, an intensifying domestic political debate, and an ongoing sovereign debt crisis in Europe. Although these headwinds temporarily sparked a flight to perceived safe havens, such as U.S.Treasury securities, municipal bonds generally remained strong across the credit-quality range throughout the reporting period, in part due to robust demand from investors seeking higher levels of after-tax income. Municipal bond prices also responded positively to falling long-term interest rates stemming from quantitative easing and other stimulative measures by the Federal Reserve Board. Meanwhile, new issuance volumes remained relatively low when political pressure led to less borrowing for capital projects. Instead, municipalities primarily issued new bonds to refinance older debt, resulting in a net decrease in the national supply of tax-exempt securities. From a credit quality perspective, California’s credit fundamentals improved significantly late in the reporting period when voters approved increases in sales and income taxes in order to shore up the state’s fiscal condition.This development sparked a rally among California municipal bonds, enabling them to outpace market averages. In this environment, lower-rated and longer maturity municipal bonds led the market higher, while highly rated and shorter-term securities generally lagged market averages. Certain Revenue Bonds Supported Relative Performance The fund’s relative performance was buoyed by overweighted positions in bonds backed by revenues from municipal projects, including bonds issued to finance hospitals. In addition, the fund’s returns were bolstered by bonds backed by revenues from tax appropriations. These positive factors were partly offset by the fund’s investments in bonds backed by revenues from California’s water utility systems, which generally lagged market averages due to their relatively low yields.Although we maintained the fund’s average duration in a position we considered in line with industry averages throughout the reporting period, the fund’s results also were mildly undermined by our focus on 4 bonds with intermediate-term maturities at a time when longer-term securities fared better. We employed derivative instruments to help establish the fund’s positioning on the market’s maturity spectrum.We made use of LIBOR swaps to take advantage of the cheapness of municipal bonds relative to taxable bonds, as well as to position for adjustments to the long end of the municipal yield curve, which had gotten to historically rich levels. Adjusting to Changing Market Conditions We have been encouraged by recently improved data, but we remain aware that the U.S. economy is still vulnerable to uncertainty regarding future tax and fiscal policies. We expect market volatility to increase at times as lawmakers attempt to address these issues. In addition, California municipal bonds have become more richly valued in the wake of recent rallies. Therefore, we have retained a relatively defensive investment posture, including an emphasis on income-oriented municipal bonds, a market-neutral duration posture, and overweighted exposure to intermediate-term maturities.At the same time, we have continued to monitor the California municipal bond market for more attractive relative values. December 17, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. The use of derivatives involves risk different from, or possibly greater than, the risk associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that the changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Z (which is closed to new investors) are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non- California residents. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus California AMT-Free Municipal Bond Fund from June 1, 2012 to November 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2012 Class A Class C Class I Class Z Expenses paid per $1,000 † $ 4.74 $ 8.68 $ 3.61 $ 3.40 Ending value (after expenses) $ 1,053.90 $ 1,049.20 $ 1,055.30 $ 1,055.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2012 Class A Class C Class I Class Z Expenses paid per $1,000 † $ 4.66 $ 8.54 $ 3.55 $ 3.35 Ending value (after expenses) $ 1,020.46 $ 1,016.60 $ 1,021.56 $ 1,021.76 † Expenses are equal to the fund’s annualized expense ratio of .92% for Class A, 1.69% for Class C, .70% for Class I and .66% for Class Z, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—97.7% Rate (%) Date Amount ($) Value ($) California—88.8% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 4,196,360 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 6,287,400 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 5,000,000 6,493,900 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 17,580,000 21,751,558 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/34 10,000,000 11,563,000 Brentwood Infrastructure Financing Authority, Water Revenue 5.75 7/1/38 4,250,000 4,907,135 California, Economic Recovery Bonds 5.00 7/1/20 10,000,000 12,481,900 California, GO 5.00 8/1/22 5,000,000 5,816,450 California, GO (Various Purpose) 5.50 4/1/19 4,455,000 5,679,011 California, GO (Various Purpose) 5.25 2/1/23 13,000,000 17,074,330 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 6,225,200 California, GO (Various Purpose) 5.00 9/1/27 5,250,000 6,165,652 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 18,303,900 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 5,497,920 California, GO (Various Purpose) 5.25 9/1/31 25,000,000 30,428,500 California, GO (Various Purpose) 5.25 9/1/32 19,500,000 23,648,820 California, GO (Various Purpose) 5.25 10/1/32 9,170,000 11,137,607 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,861,270 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 38,583,000 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 12,349,400 California, GO (Various Purpose) 5.00 2/1/38 5,000,000 5,824,600 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 21,136,150 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 7,500,000 9,099,375 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 9,000,000 11,378,430 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 7,500,000 9,076,425 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 11,600,000 13,787,296 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 135,000 184,645 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 6,073,500 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/17 870,000 879,222 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/18 1,000,000 1,010,600 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 5,875,000 6,472,429 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,650,000 2,029,780 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,957,152 California Health Facilities Financing Authority, Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.00 8/15/25 5,855,000 7,237,600 California Health Facilities Financing Authority, Revenue (Rady Children’s Hospital— San Diego) 5.25 8/15/41 8,500,000 9,496,200 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/32 1,150,000 1,356,701 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 12,525,000 14,074,969 California Health Facilities Financing Authority, Revenue (Stanford Hospital and Clinics) 5.00 8/15/42 1,000,000 1,156,830 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 7,115,880 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/31 3,500,000 4,226,075 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 13,085,000 13,523,217 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 1,101,890 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 7,200,157 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 10,000,000 10,812,300 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 6,128,100 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 a 8,172,975 California State Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/17 9,860,000 11,126,714 California State Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,863,523 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 10,000,000 11,571,900 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) 5.50 6/1/14 2,575,000 2,685,416 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/23 4,400,000 5,781,732 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,909,567 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,795,950 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 20,060,800 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 11,460,300 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,736,400 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 4,405,725 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 13,499,603 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 9,889,020 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 3,000,000 3,494,580 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.00 8/15/22 2,000,000 2,452,860 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,346,097 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) 6.00 7/1/40 8,000,000 8,291,840 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,000,000 4,393,560 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/19 3,545,000 3,774,645 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,000,000 1,028,550 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 b 2,003,670 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,565,000 c 16,310,875 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 8,915,000 8,930,334 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 12,184,227 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 1,745,000 1,746,012 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 1/15/19 2,000,000 2,003,340 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,939,245 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 24,160,000 22,313,210 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 b 3,366,038 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 b 3,333,744 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 b 3,310,271 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 b 1,960,861 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 5.65 9/1/13 1,125,000 d 1,190,779 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 5,000,000 6,180,800 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/29 3,915,000 4,666,680 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 19,034,631 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 28,961,250 Los Angeles Department of Water and Power, Water System Revenue 5.00 7/1/43 12,000,000 14,255,760 Los Angeles Department of Water and Power, Water System Revenue 5.00 7/1/43 10,000,000 11,879,800 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 32,099,499 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/15 3,000,000 3,408,750 Metropolitan Water District of Southern California, Water Revenue 5.00 7/1/20 4,000,000 5,155,920 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Metropolitan Water District of Southern California, Water Revenue 5.00 10/1/34 7,390,000 9,110,023 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,976,600 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 0.00 9/1/15 2,825,000 b 2,778,416 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 b 3,743,289 Natomas Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.95 9/1/21 2,500,000 2,889,025 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 d 772,436 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 d 525,281 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 26,400,000 30,147,480 Orange County Community Facilities District, Special Tax Bonds (Landera Ranch) 5.63 8/15/34 4,000,000 4,039,240 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 3,674,850 Poway Unified School District, School Facilities Improvement District Number 2007-1, GO 0.00 8/1/35 12,850,000 b 4,762,210 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) (Prerefunded) 5.63 7/1/14 10,430,000 d 11,303,825 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 6,070,639 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 7,018,760 Sacramento County, Airport System Senior Revenue 5.00 7/1/40 5,000,000 5,628,700 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) 5.00 12/1/26 7,000,000 8,719,690 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 8,500,000 9,886,945 Sacramento Municipal Utility District, Electric Revenue 5.00 8/15/28 2,500,000 3,035,350 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/13 1,900,000 1,982,194 San Bernardino County, COP (Capital Facilities Project) 6.88 8/1/24 5,000,000 7,164,300 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 2,377,344 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 10,255,539 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 6,000,000 6,797,760 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) San Diego County Water Authority, Water Revenue 5.00 5/1/31 4,935,000 5,972,633 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 6,045,000 7,087,702 San Diego Public Facilities Financing Authority, Water Revenue 5.25 8/1/28 6,000,000 7,358,400 San Diego Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/16 1,465,000 1,519,879 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/23 6,775,000 8,381,082 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.25 5/1/26 4,000,000 4,749,240 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/28 2,000,000 2,436,960 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 2,000,000 2,427,560 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 10,000,000 11,869,400 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/24 13,185,000 14,977,369 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 b 337,163 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 b 311,415 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.25 7/1/27 7,485,000 9,048,916 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/27 5,830,000 7,025,675 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/28 3,145,000 3,782,680 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/29 2,230,000 2,670,046 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 14,063,466 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 16,750,904 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/25 1,620,000 1,925,289 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 1,115,000 1,323,572 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,785,000 1,790,105 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.13 6/1/46 8,850,000 7,503,030 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 3,000,000 3,310,590 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 9,502,480 Turlock Irrigation District, Revenue 5.00 1/1/25 5,610,000 6,493,799 Turlock Irrigation District, Revenue 5.00 1/1/26 8,120,000 9,353,753 University of California Regents, General Revenue 5.00 5/15/21 15,000,000 19,311,150 University of California Regents, General Revenue 5.25 5/15/28 10,000,000 11,888,700 University of California Regents, General Revenue 5.75 5/15/31 8,000,000 9,954,320 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 b 738,970 U.S. Related—8.9% Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 3,300,000 3,980,394 Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 3,264,162 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 2,000,000 2,132,580 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 6,000,000 6,150,480 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 2,000,000 2,102,800 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/39 10,000,000 10,497,100 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/22 4,000,000 4,422,040 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/28 6,040,000 6,264,446 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 5,322,800 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 10,000,000 10,961,900 Puerto Rico Highway and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 6.25 7/1/16 130,000 157,179 Puerto Rico Highway and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 6.25 7/1/16 2,870,000 3,261,726 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 1,380,000 1,422,614 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, HR (Hospital Auxilio Mutuo Obligated Group Project) 6.00 7/1/33 2,450,000 2,854,324 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 10,200,000 11,266,920 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,429,450 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 4,500,000 5,253,165 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,500,000 8,517,975 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 10,439,500 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Virgin Islands Public Finance Authority, Revenue (Virgin Islands General Obligation/ Matching Fund Loan Note) 7.30 10/1/18 2,280,000 2,784,518 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 5,546,850 Total Long-Term Municipal Investments (cost $1,087,839,700) Short-Term Municipal Investments—.9% California—.9% California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.16 12/3/12 7,100,000 e 7,100,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.14 12/3/12 700,000 e 700,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.15 12/3/12 3,600,000 e 3,600,000 Total Short-Term Municipal Investments (cost $11,400,000) 20 Short-Term Coupon Maturity Principal Investment—.0% Rate (%) Date Amount ($) Value ($) U. S. Treasury Bills; (cost $579,933) 0.06 2/7/13 580,000 f Total Investments (cost $1,099,819,633) % Cash and Receivables (Net) % Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2012, this security were valued at $8,172,975 or 0.6% of net assets. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Variable rate demand note—rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. f Held by or on behalf of a counterparty for open swap positions. The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 22 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 4.9 AA Aa AA 41.0 A A A 34.1 BBB Baa BBB 15.1 BB Ba BB 2.6 B B B .6 F1 MIG1/P1 SP1/A1 1.0 Not Rated g Not Rated g Not Rated g .7 † Based on total investments. g Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES November 30, 2012 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 1,099,819,633 1,248,308,300 Cash 3,820,473 Interest receivable 15,781,977 Receivable for shares of Common Stock subscribed 487,593 Unrealized appreciation on swap contracts—Note 4 234,405 Prepaid expenses 36,778 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 737,507 Payable for shares of Common Stock redeemed 1,015,306 Unrealized depreciation on swap contracts—Note 4 393,632 Accrued expenses 150,285 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,136,697,605 Accumulated undistributed investment income—net 102,545 Accumulated net realized gain (loss) on investments (18,756,794 ) Accumulated net unrealized appreciation (depreciation) on investments and swap transactions 148,329,440 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Z Net Assets ($) 124,219,194 13,221,374 39,007,421 1,089,924,807 Shares Outstanding 7,834,077 834,022 2,461,349 68,738,139 Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended November 30, 2012 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 3,702,862 Shareholder servicing costs—Note 3(c) 555,377 Directors’ fees and expenses—Note 3(d) 45,884 Distribution fees—Note 3(b) 45,154 Custodian fees—Note 3(c) 44,187 Professional fees 43,481 Registration fees 32,535 Prospectus and shareholders’ reports 14,420 Loan commitment fees—Note 2 10,220 Miscellaneous 36,402 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (913 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 3,733,147 Net realized gain (loss) on swap transactions 195,527 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 40,274,765 Net unrealized appreciation (depreciation) on swap transactions (159,227 ) Net Realized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2012 Year Ended (Unaudited) May 31, 2012 a Operations ($): Investment income—net 21,784,033 45,957,656 Net realized gain (loss) on investments 3,928,674 (2,078,444 ) Net unrealized appreciation (depreciation) on investments 40,115,538 96,587,630 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (1,976,036 ) (4,002,174 ) Class B Shares — (11,444 ) Class C Shares (153,745 ) (302,799 ) Class I Shares (602,607 ) (1,037,277 ) Class Z Shares (18,949,100 ) (40,368,349 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 9,529,876 21,429,492 Class B Shares — — Class C Shares 1,846,407 2,825,379 Class I Shares 9,895,095 15,169,282 Class Z Shares 12,878,665 26,925,742 Dividends reinvested: Class A Shares 1,269,109 2,567,674 Class B Shares — 6,677 Class C Shares 84,127 153,368 Class I Shares 206,359 256,621 Class Z Shares 13,650,701 28,902,523 Cost of shares redeemed: Class A Shares (7,786,264 ) (21,236,268 ) Class B Shares — (573,630 ) Class C Shares (889,145 ) (1,543,861 ) Class I Shares (3,085,005 ) (10,836,299 ) Class Z Shares (40,949,732 ) (89,145,459 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,225,575,846 1,155,929,806 End of Period Undistributed Investment Income—net 102,545 — 26 Six Months Ended November 30, 2012 Year Ended (Unaudited) May 31, 2012 a Capital Share Transactions: Class A b Shares sold 613,735 1,433,586 Shares issued for dividends reinvested 81,834 173,967 Shares redeemed (503,892 ) (1,440,707 ) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold — — Shares issued for dividends reinvested — 459 Shares redeemed — (38,236 ) Net Increase (Decrease) in Shares Outstanding — ) Class C Shares sold 118,879 189,868 Shares issued for dividends reinvested 5,425 10,376 Shares redeemed (57,859 ) (104,396 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 638,041 1,020,299 Shares issued for dividends reinvested 13,288 17,333 Shares redeemed (200,094 ) (730,357 ) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 833,183 1,818,207 Shares issued for dividends reinvested 880,282 1,958,502 Shares redeemed (2,652,566 ) (6,054,674 ) Net Increase (Decrease) in Shares Outstanding ) ) a Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. b During the period ended May 31, 2012, 21,557 Class B shares representing $320,615 were automatically converted to 21,557 Class A shares. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended November 30, 2012 Year Ended May 31, Class A Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 15.30 14.12 14.52 13.95 14.40 14.72 Investment Operations: Investment income—net a .26 .55 .57 .57 .57 .57 Net realized and unrealized gain (loss) on investments .56 1.17 (.40 ) .57 (.45 ) (.32 ) Total from Investment Operations .82 1.72 .17 1.14 .12 .25 Distributions: Dividends from investment income—net (.26 ) (.54 ) (.57 ) (.57 ) (.57 ) (.57 ) Net asset value, end of period 15.86 15.30 14.12 14.52 13.95 14.40 Total Return (%) b 5.39 c 12.41 1.20 8.30 1.00 1.78 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 d .93 .93 .92 .96 1.02 Ratio of net expenses to average net assets .92 d .93 .93 .92 .95 1.02 Ratio of interest and expense related to floating rate notes issued to average net assets — .02 .10 Ratio of net investment income to average net assets 3.34 d 3.70 4.00 3.99 4.18 3.96 Portfolio Turnover Rate 3.66 c 20.88 14.78 22.39 16.57 43.66 Net Assets, end of period ($ x 1,000) 124,219 116,939 105,584 123,053 117,685 111,504 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not Annualized. d Annualized. See notes to financial statements. 28 Six Months Ended November 30, 2012 Year Ended May 31, Class C Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 15.30 14.12 14.51 13.95 14.40 14.72 Investment Operations: Investment income—net a .20 .43 .46 .45 .46 .46 Net realized and unrealized gain (loss) on investments .55 1.18 (.39 ) .56 (.45 ) (.32 ) Total from Investment Operations .75 1.61 .07 1.01 .01 .14 Distributions: Dividends from investment income—net (.20 ) (.43 ) (.46 ) (.45 ) (.46 ) (.46 ) Net asset value, end of period 15.85 15.30 14.12 14.51 13.95 14.40 Total Return (%) b 4.92 c 11.58 .48 7.36 .22 1.00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 d 1.66 1.71 1.72 1.73 1.79 Ratio of net expenses to average net assets 1.69 d 1.66 1.71 1.72 1.73 1.79 Ratio of interest and expense related to floating rate notes issued to average net assets — .02 .10 Ratio of net investment income to average net assets 2.57 d 2.95 3.23 3.18 3.39 3.18 Portfolio Turnover Rate 3.66 c 20.88 14.78 22.39 16.57 43.66 Net Assets, end of period ($ x 1,000) 13,221 11,742 9,485 9,653 7,272 5,767 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not Annualized. d Annualized. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2012 Year Ended May 31, Class I Shares (Unaudited) 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 15.29 14.12 14.51 13.94 12.60 Investment Operations: Investment income—net b .28 .58 .61 .59 .24 Net realized and unrealized gain (loss) on investments .56 1.17 (.40 ) .58 1.38 Total from Investment Operations .84 1.75 .21 1.17 1.62 Distributions: Dividends from investment income—net (.28 ) (.58 ) (.60 ) (.60 ) (.28 ) Net asset value, end of period 15.85 15.29 14.12 14.51 13.94 Total Return (%) 5.53 c 12.60 1.54 8.57 12.97 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .67 d .68 .66 .68 .70 d Ratio of net expenses to average net assets .66 d .68 .66 .67 .70 d Ratio of interest and expense related to floating rate notes issued to average net assets — e Ratio of net investment income to average net assets 3.59 d 3.92 4.29 4.20 4.33 d Portfolio Turnover Rate 3.66 c 20.88 14.78 22.39 16.57 Net Assets, end of period ($ x 1,000) 39,007 30,742 24,039 17,546 1,956 a From December 15, 2008 (commencement of initial offering) to May 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e There were no floating rate notes outstanding during the class’ period of operations. See notes to financial statements. 30 Six Months Ended November 30, 2012 Year Ended May 31, Class Z Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 15.30 14.12 14.52 13.95 14.40 14.71 Investment Operations: Investment income—net a .28 .58 .60 .60 .60 .61 Net realized and unrealized gain (loss) on investments .55 1.17 (.40 ) .57 (.45 ) (.31 ) Total from Investment Operations .83 1.75 .20 1.17 .15 .30 Distributions: Dividends from investment income—net (.27 ) (.57 ) (.60 ) (.60 ) (.60 ) (.61 ) Net asset value, end of period 15.86 15.30 14.12 14.52 13.95 14.40 Total Return (%) 5.51 b 12.63 1.43 8.52 1.22 2.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 c .73 .71 .71 .74 .81 Ratio of net expenses to average net assets .70 c .73 .71 .71 .74 .80 Ratio of interest and expense related to floating rate notes issued to average net assets — .02 .10 Ratio of net investment income to average net assets 3.56 c 3.90 4.23 4.21 4.39 4.19 Portfolio Turnover Rate 3.66 b 20.88 14.78 22.39 16.57 43.66 Net Assets, end of period ($ x 1,000) 1,089,925 1,066,153 1,016,288 1,194,399 1,199,800 1,313,697 a Based on average shares outstanding at each month end. b Not Annualized. c Annualized. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus California AMT-Free Municipal Bond Fund (the “fund”) is the sole series of Dreyfus Premier California AMT-Free Municipal Bond Fund Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to seek as high a level of current income exempt from federal and California state income taxes, as is consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 600 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized), Class I (100 million shares authorized) and Class Z (200 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are sold at net asset value per share generally only to shareholders who received Class Z shares in exchange for their shares of General California Municipal Bond Fund, California Municipal Income, Inc. and Dreyfus California Intermediate Municipal Bond Fund, as a result of the reorganization of such funds. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 32 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operation; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.All of the preceding secu- 34 rities are categorized within Level 2 of the fair value hierarchy. U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of November 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 1,247,728,356 — U.S. Treasury — 579,944 — Other Financial Instruments: Swaps † — 234,405 — Liabilities ($) Other Financial Instruments: Swaps † — (393,632 ) — ) † Amount shown represents unrealized appreciation (depreciation) at period end. At November 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally 36 declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended May 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $17,797,359 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to May 31, 2012. If not applied, $1,978,000 of the carryover expires in fiscal year 2016 and $15,819,359 expires in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2012 was as follows: tax-exempt income $45,722,043. The tax character of current year distributions will be determined at the end of the current fiscal year. (e) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York 38 Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A., was $225mil-lion. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on November 30, 2012, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly.The Agreement provides that if in any fiscal year the aggregate expenses allocable to Class Z shares (exclusive of taxes, brokerage commissions, interest expense, commitment fees on borrowings and extraordinary expenses) exceed 1 1 / 2 % of the value of the average daily net assets of Class Z shares, the fund may deduct from the fees paid to the Manager, or the Manager will bear such excess expense. During the period ended November 30, 2012, there was no reduction in expense pursuant to the Agreement. During the period ended November 30, 2012, the Distributor retained $6,297 from commissions earned on sales of the fund’s Class A shares and $62 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended November 30, 2012, Class C shares were charged $45,154, pursuant to the Distribution Plan. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2012, Class A and Class C shares were charged $148,489, and $15,051, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor at an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended November 30, 2012, Class Z shares were charged $202,803 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to 40 fund subscriptions and redemptions. During the period ended November 30, 2012, the fund was charged $111,315 for transfer agency services and $7,051 for cash management services. Cash management fees were partially offset by earnings credits of $860. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2012, the fund was charged $44,187 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended November 30, 2012, the fund was charged $2,556 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $53. During the period ended November 30, 2012, the fund was charged $3,981 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $616,641, Distribution Plan fees $7,790, Shareholder Services Plan fees $27,502, custodian fees $28,993, Chief Compliance Officer fees $3,318 and transfer agency fees $53,263. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and swap transactions, during the period ended November 30, 2012, amounted to $44,621,754 and $69,307,693, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating 42 rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations.When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. The fund’s maximum risk of loss from counterparty credit risk is the discounted value of the cash flows to be received from the counter-party over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at November 30, 2012: Unrealized Notional Reference Base Index Determination Appreciation Amount Counterparty Entity Value (%) Date (Depreciation) ($) 30,000,000 Citibank Forward Rate 1.69 2/13/2013 234,405 Agreement, Municipal Market Data General Obligation, 2023, AAA Index a 20,000,000 Citibank Forward Rate 2.47 2/13/2013 (393,632 ) Agreement, Municipal Market Data General Obligation, 2033, AAA Index a Gross Unrealized Appreciation Gross Unrealized Depreciation ) a The fund will receive a payment from the counterparty if the value of the reference index is less than the base index value on the determination date.The fund will make a payment to the counterparty if the value of the reference index is greater than the base index value on the determination date. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average value of swap contracts outstanding during the period ended November 30, 2012: Average Value ($) Interest rate swap contracts 38,571,429 At November 30, 2012, accumulated net unrealized appreciation on investments was $148,488,667 consisting of $148,495,589 gross unrealized appreciation and $6,922 gross unrealized depreciation. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 44 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 5-6, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group median and variously above and below the Performance Universe median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average, and the Board noted that the fund’s return was higher in eight of the ten years (lower in two years). The Board also noted that the fund’s yield performance was at or below the Performance Group median, and above or below the Performance Universe median, over the past ten one-year periods. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group median and the Expense Universe median, and the 46 fund’s actual total expenses were above the Expense Group median and the Expense Universe median. The Board received a presentation from the fund’s portfolio managers, who described the fundamental and technical conditions at work it the municipal bond market, the level of volatility in the market, and the managers’ ongoing focus on mitigating downside risk in the fund’s portfolio. The portfolio managers also discussed the strategy implemented for the fund in 2009, quantitative risk management tools applied to overseeing the fund, the fund’s current structure to defend against volatility and to otherwise defensively position the fund’s credit posture. The portfolio managers also explained the fund’s performance relative to its duration and credit structure and the degree to which it impacts maximizing yield performance. The Board also noted the generally compressed spread among the returns of the Performance Group funds and that approximately 30 basis points or less (depending on the time period) separated the fund’s total return from the Performance Group median in periods where the fund achieved a total return that was below the median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggre- The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) gate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance, in light of the considerations described above. 48 The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement for the ensuing year was in the best interests of the fund and its shareholders. The Fund 49 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2013 By: /s/ James Windels James Windels, Treasurer Date: January 24, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
